Order, Family Court, New York County (Mary E. Bednar, J.), entered on or about May 6, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crime of forcible touching, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal (ACD), and instead adjudicated him a juvenile delinquent and imposed a period of supervised probation. The court *603adopted the least restrictive dispositional alternative consistent with appellant’s needs and those of the community, given the seriousness of the underlying sexual conduct, along with appellant’s truancy (see Matter of Katherine W., 62 NY2d 947 [1984]). Although appellant was already receiving therapy, probation supervision was necessary because the supervision available under an ACD would have been inadequate, in both scope and duration, to ensure compliance. Concur—Andrias, J.P., Saxe, Sweeny, Freedman and Román, JJ.